Exhibit 10.14

 



[exh1014_01.jpg]

CLINICAL MANUFACTURING AGREEMENT BY AND BETWEEN [[5252615]] XBIOTECH USA, INC.
AN D JANSSEN RESEARCH & DEVELOPMENT LLC

 

 

[exh1014_02.jpg]

1 [[5252615]] TABLE OF CONTENTS P age Article 1 DEFINITIONS
.........................................................................................................1
Article 2 CLINICAL PRODUCT MANUFACTURE AND
SUPPLY......................................5 2.1 Manufacture and Supply.
.....................................................................................5
2.2 Materials and
Capacity.........................................................................................5
2.3
Forecasts..............................................................................................................6
2.4 Purchase Orders
...................................................................................................6
2.5 Packaging.
...........................................................................................................7
2.6 Delivery of Clinical Products.
..............................................................................7
Article 3 3 . 1 3 . 2 PRICING; PAYMENT
.............................................................................................7
Supply
Price.........................................................................................................7
Invoices and Payments.
........................................................................................8
Article 4 4 . 1 TRANSITION
..........................................................................................................8
Transition.............................................................................................................8
Article 5 SPECIFICATIONS AND QUALITY CONTROL MATTERS
.................................9 5.1 Compliance with Law.
.........................................................................................9
5.2 Clinical Product Requirements.
............................................................................9
5.3
Specifications.....................................................................................................10
5.4 Quality
Agreement.............................................................................................10
5.5 Nonconforming Clinical
Product........................................................................10
5.6 Clinical Product Actions.
...................................................................................12
5.7 Manufacturing Site Audits.
................................................................................12
5.8 Regulatory
Matters.............................................................................................12
5.9 Person - In - Plant.
.................................................................................................13
5.10 Records and Information Management.
..............................................................14 Article 6 6 . 1
6 . 2 6 . 3 6 . 4 REPRESENTATIONS, WARRANTIES AND COVENANTS
...............................14 Mutual Representations and Warranties.
............................................................14
Capacity.............................................................................................................15
Certain Compliance
Matters...............................................................................15
No Other Representations or Warranties.
...........................................................15 Article 7 7 . 1
CONFIDENTIALITY AND PUBLICITY
..............................................................16
Confidentiality.
..................................................................................................16
Article 8 8 . 1 8 . 2 TERM AND
TERMINATION................................................................................16
Term.
.................................................................................................................16
Termination by Mutual Agreement.
...................................................................16

 

 

[exh1014_03.jpg]

2 [[5252615]] 8.3 Termination for Material Breach.
.......................................................................17 8.4
Termination for Convenience.
............................................................................17
8.5 Effects of Termination or Expiration.
.................................................................17 8.6
Survival.
............................................................................................................17
Article 9 9 . 1 9 . 2 9 . 3 DISPUTE
RESOLUTION.......................................................................................17
Dispute Resolution,
Generally............................................................................17
Mediation...........................................................................................................18
Arbitration.
........................................................................................................18
Article 10
INDEMNIFICATION............................................................................................20
10.1 Incorporation of Asset Purchase Agreement Indemnification Provisions.
...........20 Article 11 11 . 1 11 . 2 11 . 3 11 . 4 11 . 5 11 . 6 11 . 7 11 . 8
11 . 9 MISCELLANEOUS
..............................................................................................20
N o t i c e s . ............................... .
............................... . ............................... .
............. . 20 Governing Law.
.................................................................................................20
Assignment.
.......................................................................................................20
Designation of Affiliates.
...................................................................................20
Relationship of the
Parties..................................................................................21
Force
Majeure....................................................................................................21
S e v e r a bil i t y . ............................... .
............................................................... . ...... . 21
English
Language...............................................................................................21
Waiver and Non - Exclusion of Remedies.
...........................................................22 11.10 Further
Assurance.
.............................................................................................22
11.11
Headings............................................................................................................22
11.12
Construction.......................................................................................................22
11.13
Counterparts.......................................................................................................23
11.14 Entire Agreement; Amendments.
.......................................................................23 11.15
Specific Performance.
........................................................................................23
E xhibit List Exhibit A Exhibit B Exhibit C Exhibit D Exhibit E Exhibit F
Exhibit G Exhibit H Initial Forecast Schedule Specifications Compliance with
Laws Policy on Employment of Young People Johnson & Johnson Policy for Wood
Pallets Company Records and Information Requirements New Formulations Transition
Matters

 

 

[exh1014_04.jpg]

CLINICAL MANUFACTURING AGREEMENT This CLINICAL MANUFACTURING AGREEMENT (this “
Agreement ”) is entered into as of December 30 , 2019 (the “ CMA Effective Date
”), by and between JANSSEN RESEARCH & DEVELOPMENT LLC , a Pennsylvania
corporation, having its principal place of business at 800 / 850 Ridgeview
Drive, Horsham, PA 19044 (hereinafter “ Company ”), and XBIOTECH USA, INC . , a
Delaware corporation, having its principal place of business at 5217 Winnebago
Lane, Austin, TX 78744 (“ SUPPLIER ”) . Company and SUPPLIER are sometimes
referred to herein individually as a “ Party ” and collectively as the “ Parties
” . WHEREAS, XBiotech Inc . , an Affiliate of SUPPLIER, and Janssen Biotech, Inc
. , an Affiliate of Company, have entered into that certain Asset Purchase
Agreement, dated as of December 7 , 2019 (the “ Asset Purchase Agreement ”) ;
and WHEREAS, pursuant to Section 2 . 4 (b)(iv) and Section 2 . 4 (c)(v) of the
Asset Purchase Agreement, the Parties desire to enter into this Agreement for
the Manufacture and supply of Clinical Products by SUPPLIER to Company, subject
to the terms and conditions set forth herein ; and WHEREAS, this Agreement
constitutes the Clinical Manufacturing Agreement contemplated by the Asset
Purchase Agreement . NOW, THEREFORE, in consideration of the foregoing and the
premises and conditions set forth herein, the Parties agree as follows : Article
1 DEFINITIONS As used in this Agreement, the following terms shall have the
meanings set forth in this Article 1 , or if not defined in this Article 1 ,
shall have the meanings set forth in the Asset Purchase Agreement : “ Additional
Equipment ” shall have the meaning set forth in Section 2 . 2 . 2 . “ Additional
Specification ” shall have the meaning set forth in Section 5 . 3 . 1 . “
Affiliate ” means, with respect to a particular Person and a particular time,
another Person that controls, is controlled by or is under common control with
such first Person at any such time during the Term . For the purposes of this
definition, the word “control” (including, with correlative meaning, the terms
“controlled by” or “under the common control with”) means the actual power,
either directly or indirectly through one or more intermediaries, to direct or
cause the direction of the management and policies of a Person, whether by the
ownership of fifty percent ( 50 % ) or more of the voting stock of such Person,
by contract, or otherwise . “ Agreement ” shall have the meaning set forth in
the preamble . “ AKA ” shall have the meaning set forth in Exhibit C .

 

 

[exh1014_05.jpg]

2 [[5252615]] “ Backup Equipment ” shall have the meaning set forth in Section
2.2.3 . “ Business Day ” means a day other than Saturday, Sunday or any other
day on which banking institutions in New York, New York are closed for business.
“ Clinical Product ” means Product and placebo for use in clinical trials, in
the form of bulk drug substance, pre - filled syringes or vials, in each case as
further described in the Specifications or the Additional Specifications . “
Clinical Product Action ” shall have the meaning set forth in Section 5.6.1 . “
Clinical Product Action Notice ” shall have the meaning set forth in Section
5.6.1 . “ Clinical Product Requirements ” shall have the meaning set forth in
Section 5.2 . “ CMA Effective Date ” shall have the meaning set forth in the
preamble. “ Company ” shall have the meaning set forth in the preamble. “
Compound ” means the monoclonal antibody known as bermekimab (MABp1), the
sequence of which is set forth in Schedule 1.1(c) to the Asset Purchase
Agreement. “ CPR Mediation Procedure ” shall have the meaning set forth in
Section 9.2.1 . “ CPR Rules ” shall have the meaning set forth in Section 9.3.1
. “ Current Capacity ” means, in the case of Clinical Products in the form of
pre - filled syringes or vials, up to 4 , 160 units per month (or up to 50 , 000
units per calendar year), in each case irrespective of the drug concentration in
the formulation included in such syringes or vials . “ Dispute ” shall have the
meaning set forth in Section 9.1 . “ EMA ” means the European Medicines Agency
or any successor agency(ies) or authority having substantially the same
function. “ FCA ” shall have the meaning set forth in Exhibit C . “ FCPA ” shall
have the meaning set forth in Exhibit C . “ FDA ” means the U.S. Food and Drug
Administration and any successor agency(ies) or authority having substantially
the same function. “ FFDCA ” means the U.S. Federal Food, Drug, and Cosmetic Act
(21 U.S.C. † 301 et seq.), as amended from time to time. “ Firm Order ” shall
have the meaning set forth in Section 2.3.2 . “ Force Majeure ” means any event
beyond the reasonable control of the affected Party, which may include
embargoes; war or acts of war, including terrorism; insurrections, riots, or

 

 

[exh1014_06.jpg]

3 [[5252615]] civil unrest ; strikes, lockouts or other labor disturbances ;
epidemics, fire, floods, earthquakes or other acts of nature ; acts, omissions
or delays in acting by any Governmental Authority (other than delays incident to
the ordinary course of drug development) ; and failure of plant or machinery . “
Forecast Schedule ” shall have the meaning set forth in Section 2.3.1 . “ Good
Manufacturing Practices ” or “ GMP ” means the then - current good manufacturing
practices required by the FFDCA, as amended, and the regulations promulgated
thereunder by the FDA at 21 C . F . R . Parts 210 and 211 , for the manufacture
and testing of pharmaceutical materials, and comparable Law related to the
manufacture and testing of pharmaceutical materials in jurisdictions outside the
U . S . , including the quality guideline promulgated by the ICH designated ICH
Q 7 A, titled “Q 7 A Good Manufacturing Practice Guidance for Active
Pharmaceutical Ingredients” and the regulations promulgated thereunder, in each
case as they may be updated from time to time . “ International Public
Organization ” means any of the organizations listed in 8 C.F.R. † 316.20, as
amended from time to time. “ Know - How ” shall have the meaning set forth in
the IP License Agreement. “ Licensed Space ” shall have the meaning set forth in
the License to Occupy. “ Licensed Rights ” shall have the meaning set forth in
the IP License Agreement, in respect of licenses granted thereunder by SUPPLIER.
“ Manufacture ” means all activities and processes related to the manufacturing
of any pharmaceutical product, or any ingredient thereof, including purchasing
raw materials and intermediates, producing active pharmaceutical ingredient,
formulating, and all labeling, packaging, in - process and finished product
testing, storage and release of pharmaceutical product or any component or
ingredient thereof, performance of quality assurance activities related to
manufacturing and release of pharmaceutical product, and the performance of
ongoing stability tests and regulatory activities related to any of the
foregoing . When used as a verb, to “Manufacture” means to engage in
Manufacturing activities . “ Manufacturing Capacity ” means the Current Capacity
unless the Parties agree upon a new Manufacturing Capacity, including in
connection with the installation of Additional Equipment, as provided in Section
2 . 2 . 2 below . “ Manufacturing Process ” means the processes and activities
(and each step in the processes and activities) planned to be used to
Manufacture Clinical Products as described in the master batch record for such
Clinical Products, which shall be mutually agreed by the Parties and documented
in writing . “ Manufacturing Representative ” has the meaning set forth in
Section 5 . 9 . “ Manufacturing Sites ” means facilities of SUPPLIER or its
Affiliates where Clinical Products are Manufactured from time to time .

 

 

[exh1014_07.jpg]

4 [[5252615]] “ Materials ” means active pharmaceutical ingredients, raw
ingredients, intermediaries, excipients, processing aids, packaging materials
and any other components used in the Manufacture of Clinical Product . “
Nonconforming Clinical Product ” shall have the meaning set forth in Section 5.2
. “ Nonconformity ” shall have the meaning set forth in Section 5.2 . “
Officials ” shall have the meaning set forth in Section 6.2.2 . “ Party ” and “
Parties ” shall have the meaning set forth in the preamble. “ Payment ” shall
have the meaning set forth in Section 6.2.2 . “ Person ” means an individual,
sole proprietorship, partnership, limited partnership, limited liability
partnership, corporation, limited liability company, business trust, joint stock
company, trust, incorporated association, joint venture or similar entity or
organization, including a government or political subdivision, department or
agency of a government . “ Product ” means any pharmaceutical product containing
the Compound, including all dosage forms, presentations, formulations and line
extensions thereof, including a pharmaceutical product which is comprised of the
Compound and other pharmaceutically active compound(s) and/or ingredients, any
prototypes thereof and any variations thereof . “ Purchase Order ” shall have
the meaning set forth in Section 2.4.1 . “ Quality Agreement ” shall have the
meaning set forth in Section 5.4 . “ Quarterly Fee ” shall have the meaning set
forth in Section 3.1 . “ Quarterly Manufacturing Capacity ” means, with respect
to any calendar quarter, the Manufacturing Capacity for such calendar quarter,
being calculated as three ( 3 ) times the Manufacturing Capacity per month . “
Regulatory Authority ” means any applicable Governmental Authority with
authority over the Manufacture or Exploitation of a pharmaceutical product in a
country or jurisdiction, including (a) in the U . S . , the FDA, and (b) in the
European Union, the EMA . “ Specifications ” shall have the meaning set forth in
Section 5.2 . “ SUPPLIER ” shall have the meaning set forth in the preamble. “
Term ” shall have the meaning set forth in Section 8.1 . “ Third Party ” means
any Person other than (a) Company, (b) SUPPLIER, or (c) an Affiliate of either
of Company or SUPPLIER. “ U.S. ” means the United States of America, including
its territories and possessions.

 

 

[exh1014_08.jpg]

5 [[5252615]] “ UKBA ” shall have the meaning set forth in Exhibit C . Article 2
CLINICAL PRODUCT MANUFACTURE AND SUPPLY 1. M anufacture and Supply . During the
Term and pursuant to the terms of this Agreement, SUPPLIER shall supply to
Company all of Company’s requirements of Clinical Products, except as otherwise
permitted by this Agreement or mutually agreed by the Parties in accordance with
this Agreement . 2. M aterials and Capacity . 1. Prioritization . During the
Term, and subject to Company’s compliance with its obligations hereunder,
SUPPLIER shall use reasonable best efforts to maintain capacity adequate to
fulfill Company’s requirements of Clinical Products, as set forth in the
applicable Forecast Schedule . If at any time during the Term, SUPPLIER is
unable to Manufacture and supply all of the quantities of Clinical Products
forecasted or ordered by Company hereunder, on the one hand, and all of the
quantities of products desired by SUPPLIER, its Affiliates and their Third Party
customers, on the other hand, due to (a) shortages of Materials that are used in
both the Manufacture of Clinical Products and in the Manufacture of products for
SUPPLIER, its Affiliates or their Third Party customers or (b) constraints on
the capacity at the Manufacturing Sites, then SUPPLIER shall allocate Materials
and capacity (including, for the avoidance of doubt, the use of any Additional
Equipment) (i) first, to the Manufacture and supply of Clinical Products for
Company and (ii) second, only to the extent of any remaining Materials and/or
capacity, to the Manufacture and supply of products for SUPPLIER, its Affiliates
or their Third Party customers . 2. Additional Equipment . If, at any time
during the Term, notwithstanding SUPPLIER’S compliance with Section 2 . 2 . 1 ,
SUPPLIER is unable to Manufacture and supply all of the quantities of Clinical
Products forecasted or ordered by Company hereunder due to constraints on the
capacity at the Manufacturing Sites, SUPPLIER shall (i) promptly provide Company
with written notice thereof and (ii) promptly provide such information as is
reasonably requested by Company to enable Company to determine whether such
constraints could be alleviated (in whole or in part) through the acquisition of
additional equipment . If Company determines that such constraints could be
alleviated (in whole or in part) through the acquisition of additional
equipment, Company may, in its sole discretion, direct SUPPLIER to (and, upon
such direction, SUPPLIER shall) acquire such additional equipment (“ Additional
Equipment ”) at Company’s cost . In connection with the acquisition of any
Additional Equipment, the Parties shall agree to an updated Manufacturing
Capacity . SUPPLIER shall retain title to any Additional Equipment following any
expiration or termination of this Agreement, other than the termination of this
Agreement by Company pursuant to Section 8 . 3 (in which case Company shall be
deemed to have been granted such title as of such termination) . 3. Backup
Equipment . At any time during the Term, Company may, in its sole discretion,
direct SUPPLIER to (and, upon such direction, SUPPLIER shall) acquire additional
equipment to be used in the event that any of SUPPLIER’S equipment is
temporarily or permanently rendered inoperative (“ Backup Equipment ”) at
Company’s cost . SUPPLIER agrees

 

 

[exh1014_09.jpg]

6 [[5252615]] that, during the Term, it shall use any such Backup Equipment only
to the extent necessary to Manufacture and supply Clinical Products for Company,
and for no other purpose . SUPPLIER shall retain title to any Backup Equipment
following any expiration or termination of this Agreement, other than the
termination of this Agreement by Company pursuant to Section 8 . 3 (in which
case Company shall be deemed to have been granted such title as of such
termination) . 2 . 2 . 4 Calculation of Costs ; Invoicing . Costs for Additional
Equipment or Backup Equipment shall include, in addition to acquisition costs
for such Additional Equipment or Backup Equipment, all reasonable documented out
- of - pocket costs incurred by SUPPLIER with respect to the acquisition,
installation, testing and validation of such Additional Equipment or Backup
Equipment . SUPPLIER shall include any such costs actually incurred in the
invoices delivered pursuant to Section 3 . 2 below, together with reasonably
detailed supporting documentation therefor . 3. F orecasts . 1. Monthly Forecast
Schedule . On the CMA Effective Date and within the first two weeks of each
month commencing following the CMA Effective Date, Company shall submit to
SUPPLIER a written, good faith rolling forecast of Company’s monthly
requirements for Clinical Products for at least the following eighteen ( 18 )
months or such shorter period remaining under the Term (each such forecast, a “
Forecast Schedule ”) . The initial Forecast Schedule is attached hereto as
Exhibit A . 2. Binding Commitment . The first four ( 4 ) months of each Forecast
Schedule provided by Company shall be a binding commitment on Company to
purchase from SUPPLIER, and, so long as such quantities are within the then -
current Manufacturing Capacity, a binding commitment on SUPPLIER to sell to
Company, the specified volume of Clinical Products set forth therein (each, a “
Firm Order ”) . For the avoidance of doubt, any months of a Forecast Schedule
beyond the Firm Order period shall be non - binding . 4. P urchase Orders 1. All
Clinical Product shall be supplied pursuant to purchase orders (each, a “
Purchase Order ”) submitted by Company to SUPPLIER . Each Purchase Order shall
be consistent with the corresponding Firm Order and shall contain such Purchase
Order number, quantities, order schedule, delivery locations, carrier
information and other information reasonably necessary to permit correct
delivery of Clinical Products for shipment, including such information and in a
format as may be reasonably requested by SUPPLIER . 2. Exclusive Terms . This
Agreement and the Quality Agreement set forth the exclusive contract terms
between the Parties for, and shall apply to, all orders for Clinical Products .
Any terms in any Firm Order, Purchase Order, invoice or other notice submitted
by either Party to the other Party that are different from or additional to the
provisions hereof shall be null and void notwithstanding SUPPLIER’s delivery of,
and Company’s acceptance of, Clinical Products under any Firm Order, Purchase
Order, invoice or other notice containing such terms .

 

 

[exh1014_10.jpg]

7 [[5252615]] 5. P ackaging . SUPPLIER shall be responsible for packaging
Clinical Products in accordance with the Specifications and the Quality
Agreement . 6. D elivery of Clinical Products . SUPPLIER shall deliver Clinical
Products to Company DAP (Incoterms 2010 ) at the location, and within five ( 5 )
days of (before or after) the delivery date, requested in the applicable
Purchase Order . For the avoidance of doubt, SUPPLIER shall retain risk of loss
to any Clinical Product unless and until such Clinical Product has been
delivered to Company at such location as specified in the applicable Purchase
Order . SUPPLIER shall provide Company notice of the anticipated delivery date
at least three ( 3 ) days prior to delivery, and if such anticipated delivery
date changes, SUPPLIER shall promptly provide Company notice of such change .
Article 3 PRICING; PAYMENT 1. S upply Price . 1. Subject to Section 3 . 1 . 2 ,
for each calendar quarter during the Term, Company shall pay SUPPLIER in
consideration for the Manufacture and supply of Clinical Products (which, for
the avoidance of doubt, shall include Company’s right to occupy the Licensed
Space pursuant to the License to Occupy) a fee of four million five hundred
thousand dollars ( $ 4 , 500 , 000 ) for such quarter (the “ Quarterly Fee ”) .
For purposes of this Agreement, references to “calendar quarters” in this
Agreement shall include the calendar quarters (or partial calendar quarters) (i)
beginning on the CMA Effective Date and (ii) ending on the last day of the Term
. 2. If the Term includes any partial calendar quarter, the Quarterly Fee
payable in respect of such partial calendar quarter shall be prorated based on
the number of days in such partial calendar quarter (as compared to the number
of days in a full calendar quarter) . 3. If, during any calendar quarter,
SUPPLIER fails to deliver all of the Clinical Products specified in one or more
Purchase Orders to be delivered to Company during such calendar quarter, the
Quarterly Fee payable in respect of the next calendar quarter shall be reduced
by the percentage of Clinical Products not so delivered as compared to the
Clinical Products so specified for delivery ; provided that there shall be no
such reduction to the extent such Clinical Products not so delivered were in
excess of the Quarterly Manufacturing Capacity with respect to such calendar
quarter . 4. If Company is entitled to a prorated or reduced Quarterly Fee
pursuant to Section 3 . 1 . 2 , Section 3 . 1 . 3 and/or Section 5 . 5 . 2 (c),
but has already paid such Quarterly Fee, SUPPLIER shall promptly reimburse
Company for the difference between the Quarterly Fee paid and the prorated or
reduced Quarterly Fee that was actually owed . If the application of Section 3 .
13 and/or Section 5 . 5 . 2 (c) would result in a reduction to a future
Quarterly Fee, but no such future Quarterly Fee is payable hereunder, SUPPLIER
shall promptly reimburse Company in an amount equal to the amount that such
future Quarterly Fee would have been reduced .

 

 

[exh1014_11.jpg]

8 [[5252615]] 2. I nvoices and Payments . 1. The first Quarterly Fee shall be
payable within five ( 5 ) days of the CMA Effective Date . Thereafter, invoices
with respect to each calendar quarter (or partial calendar quarter) shall be
provided to Company no more than sixty ( 60 ) days prior to the first day of
such calendar quarter . Payment terms will be net ninety ( 90 ) days after
Company’s receipt of an uncontested invoice from SUPPLIER ; provided , however ,
the actual payment to SUPPLIER from Company or its designee will not be made
until the next scheduled payment run as set forth at www . ap . jnj . com .
Company may contest any invoice or portion thereof if (i) it reasonably believes
that the charges reflected therein do not accurately reflect a proration or
reduction in the Quarterly Fee required under Section 3 . 1 . 2 , 3 . 1 . 3
and/or 5 . 5 . 2 (c) or (ii) it disputes any of the costs included in such
invoice pursuant to Section 2 . 2 . 4 , in each case by providing notice to
SUPPLIER of such dispute within twenty ( 20 ) days of its receipt of such
invoice Once the matter is resolved, Company shall pay the appropriate charges .
SUPPLIER shall continue to perform its obligations under this Agreement during
such dispute . If an invoice is disputed in part, SUPPLIER may issue a new
invoice in compliance with this Section 3 . 2 . 1 reflecting solely the
undisputed charges, and any such invoice shall be payable within ninety ( 90 )
days after receipt thereof ; provided , however , the actual payment to SUPPLIER
from Company or its designee will not be made until the next scheduled payment
run as set forth at www . ap . jnj . com . 2. SUPPLIER shall not invoice Company
hereunder, and no claim for payments will be considered with respect to Clinical
Products Manufactured hereunder prior to both Parties’ duly authorized
representatives signing this Agreement and Company issuing a purchase order
number to SUPPLIER with respect to the services provided hereunder, provided
that Company shall use reasonable best efforts to issue such purchase orders at
such times and in such manner as will facilitate payments in accordance with
this Section 3 . 2 . Article 4 TRANSITION 1. T ransition. 1. During the Term and
for the 12 months after the expiration or termination of this Agreement, the
Parties shall cooperate and use reasonable best efforts to enable the prompt
transition of the Manufacture and supply of Product from the existing
Manufacturing processes of SUPPLIER at the Manufacturing Sites to new
Manufacturing processes of Company at facilities designated by Company at no
additional cost . SUPPLIER shall provide reasonable technical assistance,
including (i) information and Know - How in its control and related to Product
or the Compound (including any information described on Exhibit H ) and (ii)
introductions and access to SUPPLIER’S suppliers of Materials, in each case as
requested by Company to facilitate the foregoing . 2. In the event that SUPPLIER
is unable to fulfill all of Company’s requirements for Clinical Products (as a
result of constraints on capacity, Force Majeure, insolvency, bankruptcy or
otherwise), upon Company’s request, SUPPLIER shall transfer existing

 

 

[exh1014_12.jpg]

9 [[5252615]] Manufacturing processes for the Compound and Products to Company
(or its designee) and provide reasonable technical assistance to Company (or its
designee), including introductions and access to SUPPLIER’S suppliers of
Materials, to the extent reasonably necessary to enable Company to Manufacture
the Compound and Products during the Term . 3. In the event that SUPPLIER is
unable to fulfill all of Company’s requirements for Clinical Products (as a
result of constraints on capacity, Force Majeure, insolvency, bankruptcy or
otherwise), upon Company’s request, SUPPLIER will transfer any other information
and Know - How in its control reasonably requested by Company in order to enable
Company to Manufacture the Compound and Products during the Term, including (a)
complete sets of any preclinical or clinical data generated by or on behalf of
SUPPLIER with respect to the Compound or any Products, (b) raw data tables with
respect to the data described in clause (a), (c) Chemistry, Manufacture and
Control (CMC) data or information generated by or on behalf of SUPPLIER with
respect to the Compound or any Product, (d) any information described on Exhibit
H and (e) any other Know - How that is necessary or specifically useful for the
Manufacture of the Compound or Products, in each case to the extent that such
information or know - how was not previously provided by SUPPLIER to Company .
4. Any Know - How or Trade Secrets transferred or otherwise provided by SUPPLIER
to Company or its designee pursuant to this Article 4 shall be deemed to be
Licensed Rights, with respect to SUPPLIER as Licensor and Company as Licensee
under the IP License Agreement, unless and solely to the extent such Know - How
or Trade Secrets is Seller Intellectual Property . Article 5 SPECIFICATIONS AND
QUALITY CONTROL MATTERS 1. C ompliance with Law . SUPPLIER will, and will cause
its Affiliates to, comply with applicable Laws, including GMP, in performing
Manufacturing activities with respect to Clinical Products . 2. C linical
Product Requirements . SUPPLIER hereby represents, warrants and covenants to
Company that Clinical Products supplied to Company under this Agreement shall be
Manufactured in accordance with the Manufacturing Process, applicable Laws
(including GMP), the Quality Agreement and the policies of Company set forth on
Exhibit D and Exhibit E hereto (the “ Manufacturing Methods and Procedures ”) .
SUPPLIER hereby further represents, warrants and covenants to Company that
Clinical Products supplied to Company under this Agreement shall, at the time of
delivery, (a) conform to the applicable Clinical Product specifications set
forth on Exhibit B hereto or, to the extent applicable, the Quality Agreement
(as such specifications may be amended from time to time in accordance with
Section 5 . 3 . 2 or the Quality Agreement, the “ Specifications ”) or the
applicable Additional Specifications, (b) have at least eighteen ( 18 ) months
shelf life from the date of filling of the drug product into syringes or vials
and (c) conform to the volume and form (i . e . , bulk drug substance, prefilled
syringes or vials) ((a), (b) and (c) collectively, the “ Clinical

 

 

[exh1014_13.jpg]

10 [[5252615]] Product Requirements ”) . Any supply of Clinical Products that
does not satisfy the Clinical Product Requirements at the time that such supply
is released by SUPPLIER or its Affiliate to Company is referred to in this
Agreement as “ Nonconforming Clinical Product ” and shall be regarded as having
a “ Nonconformity . ” 3. S pecifications . 1. During the Term, SUPPLIER shall
use reasonable best efforts to develop additional formulations of Clinical
Products as described on Exhibit G hereto . SUPPLIER and Company shall cooperate
and use reasonable best efforts to agree on Clinical Product specifications for
such additional formulations (such agreed specifications, as such specifications
may be amended from time to time in accordance with Section 5 . 3 . 2 or the
Quality Agreement, the “ Additional Specifications ”) . For the avoidance of
doubt, once Additional Specifications have been agreed, Company shall be
permitted to place Purchase Orders in respect of the Clinical Products
represented by such Additional Specifications . If, during the Term, Company
determines that additional formulations of Clinical Products not set forth on
Exhibit G are necessary, SUPPLIER may from time to time cooperate with Company
to develop such formulations and any Additional Specifications with respect
thereto, subject to the mutual agreement of the Parties with respect to the
terms and conditions applicable to the activities described in this sentence (it
being understood that the additional formulations set forth on Exhibit G hereto
are not subject to this sentence and are instead subject to the first sentence
of this Section 5 . 3 . 1 and shall be at no additional cost to Company) . 2.
During the Term, if Company proposes any change(s) to the Specifications or
Additional Specifications based on any requirement, request or recommendation of
a Governmental Authority, Company shall deliver a written request for such
change(s) to SUPPLIER, and SUPPLIER shall reasonably consider such change(s) in
good faith . SUPPLIER shall have final decision - making authority with respect
to such proposed change(s) ; provided that SUPPLIER shall implement any such
change(s) required, requested or recommended by a Governmental Authority if such
change(s) would not reasonably be expected to adversely affect SUPPLIER or its
Affiliates or any Regulatory Authorization held thereby . Company shall be
responsible for the incremental costs of any additional resources required to
implement any such change(s) requested by Company . 4. Q uality Agreement .
SUPPLIER and Company have entered into that certain Quality Agreement, dated as
of December 19 , 2019 , relating to the Clinical Products supplied hereunder
(the “ Quality Agreement ”) . SUPPLIER, either by itself or through its
Affiliates, shall perform such quality control or analytical tests on Clinical
Products and provide to Company certifications or other documents, in each case,
as may be provided for in the Quality Agreement, and shall maintain such records
as are reasonably necessary to demonstrate compliance with GMP in the
Manufacture of Clinical Products, as may be provided for in the Quality
Agreement . 5. N onconforming Clinical Product . 1. Inspection of Clinical
Products .

 

 

[exh1014_14.jpg]

11 [[5252615]] (a) Company will inspect Clinical Products supplied under this
Agreement promptly upon receipt thereof . Subject to the immediately following
sentence, Company shall have ninety ( 90 ) days following the delivery of any
order of Clinical Products to notify SUPPLIER that it has rejected all or any
part of such order in its reasonable and good faith belief that such order
contains Nonconforming Clinical Product, which notice shall be accompanied by a
sample of the allegedly Nonconforming Clinical Product . With respect to latent
Nonconformities and Nonconformities not discoverable by Company within ninety (
90 ) days of delivery through the use of reasonable inspection methods and
procedures (a “ Latent Nonconformity ”), Company shall give notice to SUPPLIER
by the first to occur of eighteen ( 18 ) months after delivery thereof or within
sixty ( 60 ) days following detection of any such Latent Nonconformity . (b) If
Company gives timely notice of allegedly Nonconforming Clinical Products in
accordance with Section 5 . 5 . 1 (a), such Clinical Products shall be
conclusively deemed to be Nonconforming Clinical Products, unless SUPPLIER
delivers a written notice of disagreement (a “ Nonconformity Disagreement Notice
”) to Company within fifteen ( 15 ) days of receiving notice of the allegedly
Nonconforming Clinical Products from Company . If Company fails to give timely
notice of allegedly Nonconforming Clinical Products in accordance with Section 5
. 5 . 1 (a), such Clinical Products shall be conclusively deemed to have been
accepted by Company . 2. Nonconformity . The following terms shall apply for
Nonconforming Clinical Product that have not been accepted, or deemed accepted,
by Company: (a) Company shall destroy the Nonconforming Clinical Products or
return them to SUPPLIER, in accordance with SUPPLIER’s written instructions and
at SUPPLIER’s expense ; and (b) SUPPLIER shall, at Company’s request, replace
the Nonconforming Clinical Products ; and (c) SUPPLIER shall reduce the
Quarterly Fees owed by Company to SUPPLIER (or refund the Quarterly Fees paid by
Company to SUPPLIER, as applicable), as if SUPPLIER failed to deliver the
quantity of Nonconforming Clinical Products, in accordance with and to the
extent required by Section 3 . 1 . 3 . (d) Disagreement Regarding Nonconformity
. If SUPPLIER does not agree with Company’s determination that any Clinical
Products are Nonconforming Clinical Products and timely delivers a Nonconformity
Disagreement Notice, then the Parties will select an independent Third Party
laboratory reasonably acceptable to each Party to evaluate if the allegedly
Nonconforming Clinical Products meet such requirements . Absent manifest error
or fraud, this evaluation will be binding on the Parties . If the evaluation
certifies that the allegedly Nonconforming Clinical Products do not meet the
Clinical Product Requirements, SUPPLIER will be responsible for the cost of the
evaluation . If the evaluation certifies that the allegedly Nonconforming
Clinical Products do meet the requirements of Sections 5 . 2 (a) and (b) , then
( 1 ) Company shall be responsible for the cost of the evaluation, ( 2 ) the
Clinical Products shall be deemed accepted, and ( 3 ) if SUPPLIER replaced the
Nonconforming Clinical Products and if, as

 

 

[exh1014_15.jpg]

12 [[5252615]] a result of such replacement, the total Clinical Products
supplied by SUPPLIER exceeded the Manufacturing Capacity (on an annual or
monthly basis), Company shall pay SUPPLIER for such Clinical Products . 6. C
linical Product Actions . 1. Notification . SUPPLIER shall notify Company in
writing promptly following its determination that any event, incident or
circumstance related to safety issues or regulatory concerns has occurred that
is reasonably likely to result in the need for a recall or withdrawal of
Clinical Products supplied under this Agreement (a “ Clinical Product Action ”),
and shall include in such notice (a “ Clinical Product Action Notice ”) the
reasoning behind such determination and any supporting facts . Such Clinical
Product Action Notice shall be given no later than five ( 5 ) Business Days
after such determination is made ; provided that if any Regulatory Authority (a)
threatens or initiates any action to remove Clinical Products from use in
clinical trials in any country, or (b) requires a Party, or any of its
Affiliates or (sub)licensees, to distribute a “Dear Doctor” letter or its
equivalent regarding the use of Clinical Products, then, in either case ((a) or
(b)), the Clinical Product Action Notice shall be given within one ( 1 )
Business Day after SUPPLIER becomes aware of the action, threat or requirement
(as applicable) . 2. Expenses . Unless and solely to the extent a Clinical
Product Action is necessitated by a Latent Nonconformity (or by the bad faith,
willful misconduct or gross negligence of, or the material breach of this
Agreement by, SUPPLIER), Company shall be solely responsible for all costs
arising out of such Clinical Product Action and shall reimburse SUPPLIER for any
out - of - pocket expenses incurred by SUPPLIER in carrying out a Clinical
Product Action . If and then solely to the extent a Clinical Product Action is
necessitated by Latent Nonconformity (or by the bad faith, willful misconduct or
gross negligence of, or the material breach of this Agreement by, SUPPLIER),
SUPPLIER shall reimburse Company for any out - of - pocket expenses incurred by
Company or its Affiliates in assisting SUPPLIER to carry out a Clinical Product
Action . 7. M anufacturing Site Audits . SUPPLIER will permit Company to conduct
quality assurance audits and inspections of SUPPLIER’s and its Affiliates’
records and facilities relating to Manufacture of Clinical Products, during
normal business hours, in accordance with the terms of the Quality Agreement .
Each Company representative participating in any such audit or inspection shall
enter into a confidentiality agreement in a form reasonably acceptable to
SUPPLIER and any applicable Affiliate . 8. R egulatory Matters . 1. SUPPLIER’s
Obligations . SUPPLIER shall, and shall ensure that its Affiliates shall, at
their own cost, obtain and maintain throughout the Term any certificates,
permits, licenses and approvals issued by any relevant Governmental Authority
required for the Manufacture of Clinical Products at the Manufacturing Sites in
accordance with this Agreement . 2. Regulatory Approval Cooperation . SUPPLIER
shall provide Company with all supporting data and information relating to the
Chemistry, Manufacture and Control (CMC) of Clinical Products at the
Manufacturing Sites that is in the possession and control of SUPPLIER and

 

 

[exh1014_16.jpg]

13 [[5252615]] necessary for regulatory submissions by Company, including all
records, raw data, reports, authorizations, certificates, methodologies, batch
documentation, raw material specifications, standard operating procedures,
standard test methods, certificates of analysis, certificates of compliance and
other documentation in its possession or under its control relating to the
Manufacturing of the Clinical Products . 5 . 8 . 3 Regulatory Inspections .
SUPPLIER shall permit Company or its representatives to be present at any visit
or inspection by any Regulatory Authority to the extent related to Clinical
Products, or to any Manufacturing Site or other facility used to Manufacture, to
test or to warehouse Clinical Products or specific to the systems or process
used for the Manufacture of Clinical Products . SUPPLIER shall notify Company
within three ( 3 ) Business Days of becoming aware of any planned inspection and
within twenty - four ( 24 ) hours of any unplanned or ongoing inspection .
SUPPLIER will provide Company copies of all regulatory reports of inspection,
copies of all regulatory correspondence from Regulatory Authorities and copies
of proposed written responses to be provided to Regulatory Authorities for
Company’s review and comment before submission to any Regulatory Authority .
SUPPLIER and Company will also provide daily inspection summary reports specific
to Clinical Products or to any Manufacturing Site or other facility used to
Manufacture, to test or to warehouse Clinical Products or specific to the
systems or process used for the Manufacture of Clinical Products, in each case,
in a format acceptable to both Parties each day of such an inspection . If
SUPPLIER receives any observations or warning from any Regulatory Authority
relating to any Clinical Products or Manufacturing Site or other facility (if it
relates to the Manufacture of any Clinical Products) or to the systems or
process used for the Manufacture of Clinical Products, SUPPLIER shall within ten
( 10 ) Business Days of the date such observations or warning is received by
SUPPLIER, remedy or cause the remedy of the issues identified in such notice or
warning or, if any such issues cannot reasonably be remedied within such ten (
10 ) Business Day period the Parties will agree on a plan to resolve such issues
within a mutually agreed time period . If the Parties cannot agree, the matter
will be referred to the Head of Quality of each Party for resolution, by
providing written notice to the appropriate contact person specified in the
relevant Quality Agreement . 5 . 8 . 4 Additional Support . SUPPLIER may from
time to time provide additional support in furtherance of the Manufacture and
supply of Clinical Products, including support to assist Company in complying
with applicable Law or the requirements of any Regulatory Authority (e . g . ,
the performance of analytical testing using certain assays in support of
demonstrating Phase 2 and Phase 3 process comparability), subject to the mutual
agreement of the Parties with respect to the terms and conditions applicable to
the activities described in this sentence . 5.9 P erson - In - Plant . During
the Term, SUPPLIER agrees to permit Company’s personnel or duly authorized
representatives to observe and consult with respect to the Manufacturing of
Clinical Products (each such employee or agent a “ Manufacturing Representative
”) . Each Manufacturing Representative will serve as the Company’s
representative at the Manufacturing Sites during Manufacture of Clinical
Products . SUPPLIER will allow each Manufacturing Representative reasonable
access to (A) all data and information regarding Manufacture of Clinical
Products and (B) to be present during the Manufacture of Clinical Products .
Each Manufacturing Representative will have access only to those portions of the
Manufacturing Sites reasonably

 

 

[exh1014_17.jpg]

14 [[5252615]] related to the Manufacture of Clinical Products as well as
reasonable access to office space, data and communication resources on an as -
needed basis to enable such Manufacturing Representative to carry out the
activities contemplated herein . In no event will any Manufacturing
Representative interfere with, and SUPPLIER will remain fully responsible for,
the Manufacture of Clinical Products . Each Manufacturing Representative will
coordinate closely with SUPPLIER in order to minimize the impact of his/her
presence on operations and will comply with all of SUPPLIER’S policies and
procedures regarding their presence in the Facilities including any training
requirements . 5.10 R ecords and Information Management . SUPPLIER shall comply
with the records and information management provisions set forth on Exhibit F .
Article 6 REPRESENTATIONS, WARRANTIES AND COVENANTS 1. M utual Representations
and Warranties . Each of the Parties hereby represents and warrants to the other
Party as of the CMA Effective Date that: 1. Organization . It is a corporation
duly organized, validly existing, and in good standing under the Laws of the
jurisdiction of its organization, and has all requisite corporate power and
authority to execute, deliver, and perform this Agreement . 2. Binding Agreement
. This Agreement is a legal and valid obligation binding upon such Party and
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, or other Laws of general application affecting the enforcement of
creditor rights, judicial principles affecting the availability of specific
performance, and general principles of equity (whether enforceability is
considered a proceeding at law or equity) . 3. Authorization . The execution,
delivery, and performance of this Agreement by such Party have been duly
authorized by all necessary corporate action and do not conflict with any
agreement, obligation, instrument, or understanding, oral or written, to which
it is a party or by which it is bound, nor violate any applicable Law or any
order, writ, judgment, injunction, decree, determination, or award of any
Governmental Authority presently in effect applicable to such Party . 4. No
Further Approval . It is not aware of any government authorization, consent,
approval, license, exemption of or filing or registration with any Governmental
Authority under any applicable Law, currently in effect, necessary for the
execution and delivery of this Agreement or any other agreement or instrument
executed in connection herewith . 5. No Inconsistent Obligations . It is not
under any obligation, contractual or otherwise, to any Person that conflicts
with or is inconsistent in any material respect with the terms of this
Agreement, or that would impede the diligent and complete fulfillment of its
obligations hereunder .

 

 

[exh1014_18.jpg]

15 [[5252615]] 2. C apacity . SUPPLIER hereby represents and warrants to Company
that (a) as of the CMA Effective Date, the capacity at the Manufacturing Sites
to Manufacture and supply Clinical Products in the form of pre - filled syringes
or vials will be at least equal to the Current Capacity and (b) it will have
sufficient capacity to Manufacture and supply all of the Clinical Products
included on the initial Forecast Schedule attached hereto as Exhibit A . 3. C
ertain Compliance Matters . 1. No Violation of Law . Notwithstanding any other
provision of this Agreement, neither Party shall be required to undertake any
activity or obligation under this Agreement which it has reason to believe may
violate any applicable Laws ; provided , however , a Party which so believes
shall promptly inform the other Party of such belief . 2. Anti - Bribery and
Corruption . Neither SUPPLIER nor its Affiliates will make any payment, either
directly or indirectly, of money or other assets, including the compensation
SUPPLIER derives from this Agreement (collectively, a “ Payment ”), to
government or political party officials, officials of International Public
Organizations, candidates for public office, or representatives of other
businesses or persons acting on behalf of any of the foregoing (collectively, “
Officials ”) or other individuals where such Payment would constitute violation
of any applicable Law, including the Foreign Corrupt Practices Act of 1977 , 15
U . S . C . †† 78 dd - 1 , et seq . , and the United Kingdom Bribery Act . In
addition regardless of legality, neither SUPPLIER nor its Affiliates will make
any Payment either directly or indirectly to Officials or other individuals if
such Payment is for the purpose of improperly influencing decisions or actions
to secure a business advantage, including with respect to the subject matter of
this Agreement . SUPPLIER shall have necessary procedures in place to prevent
bribery and corrupt conduct by itself and each of its Affiliates and
subcontractors . All activities will be conducted in compliance with the U . S .
False Claims Act and the U . S . Anti - Kickback Statute . SUPPLIER and each of
its Affiliates and subcontractors shall conduct its activities hereunder in
accordance with the provisions of Exhibit C to this Agreement . 4. N o Other
Representations or Warranties . EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT
OR IN ANY OTHER WRITTEN AGREEMENT EXECUTED BY EACH OF THE PARTIES, THE PARTIES
MAKE NO REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EITHER EXPRESS OR
IMPLIED, WRITTEN OR ORAL, IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE, AND EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES, INCLUDING
ANY EXPRESS OR IMPLIED WARRANTY OF QUALITY, MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, OR WARRANTY OF NON - INFRINGEMENT .

 

 

[exh1014_19.jpg]

16 [[5252615]] Article 7 CONFIDENTIALITY AND PUBLICITY 7.1 C onfidentiality .
SUPPLIER will, and will cause its Affiliates and its and their Representatives,
to keep confidential and not disclose to any Person (i) the terms of this
Agreement or (ii) any non - public, confidential or proprietary information of
Company or its Affiliates (including information relating to the Business)
obtained pursuant to or in connection with this Agreement and to not use any
such information other than in furtherance of the performance of its obligations
hereunder . The obligations of SUPPLIER under this Section 7 . 1 shall not apply
to information to the extent such information (a) becomes generally available to
the public without breach of SUPPLIER’S or its Affiliates’ obligations under
this Section 7 . 1 or under the Asset Purchase Agreement or any Related Document
or (B) is required to be disclosed by Law or any Order ; provided , however ,
that in the case of the foregoing clause (B), to the extent not prohibited by
such Law or Order, SUPPLIER shall notify Company as early in advance of such
disclosure as is practicable to allow Company to take appropriate measures (and
SUPPLIER shall reasonably cooperate, at the expense of Company, in the taking of
such measures) to preserve the confidentiality of such information . Article 8
TERM AND TERMINATION 1. T erm . This Agreement shall become effective as of the
CMA Effective Date and, unless earlier terminated pursuant to this Article 8 ,
shall continue in full force and effect until December 31 , 2021 (the “ Term ”)
; provided that the foregoing shall not limit any ongoing obligations of
SUPPLIER with respect to Clinical Products ordered prior to the end of the Term,
such as the performance of quality assurance activities or ongoing stability
tests, as set forth in this Agreement or the Quality Agreement, following the
end of the Term . Without limiting the foregoing, if Company requires additional
supply of Clinical Products following the Term to complete then - ongoing
clinical trials, then upon Company’s request, the Parties shall discuss in good
faith an extension to the Term in order for SUPPLIER to provide such additional
supply, including with respect to any modifications to the terms of this
Agreement that would apply to such Clinical Product supply during such extension
as may be reasonably requested by either Party . Any such requested
modifications shall be commercially reasonable, and any such extension shall be
subject to the mutual written agreement of the Parties . 2. T ermination by
Mutual Agreement . This Agreement may be terminated at any time upon the mutual
written agreement of the Parties.

 

 

[exh1014_20.jpg]

17 [[5252615]] 3. T ermination for Material Breach . This Agreement may be
terminated by either Party if the other Party has committed a material breach
and has failed to remedy such breach within thirty ( 30 ) Business Days
following receipt of a written notice of such breach from the non - breaching
Party . 4. T ermination for Convenience . This Agreement may be terminated at
any time by Company upon providing at least sixty ( 60 ) days’ prior written
notice to SUPPLIER . 5. E ffects of Termination or Expiration . Termination or
expiration of this Agreement shall not relieve the Parties of any liability or
obligation which accrued hereunder prior to the effective date of such
termination or expiration . Each Party shall be free, pursuant to Article 9 , to
seek, without restriction as to the number of times it may seek, damages, costs
and remedies that may be available to it under applicable Law or in equity and
shall be entitled, following final resolution of a Dispute in accordance with
Article 9 , to offset the amount of any damages and costs awarded pursuant to a
final determination under Article 9 against any amounts due to such other Party
under this Agreement . Upon termination or expiration of this Agreement,
SUPPLIER shall transfer to Company all right, title and interest in, to and
under any Inventory (including Clinical Products) in the possession of SUPPLIER
at no cost to Company, and Company will acquire from SUPPLIER good and
marketable title to all such Inventory, free and clear of any Liens . 6. S
urvival . In the event of termination or expiration of this Agreement, in
addition to the provisions of this Agreement that continue in effect in
accordance with their terms, the following provisions of this Agreement shall
survive : Articles 1 (Definitions) (as applicable), 7 (Confidentiality), 9
(Dispute Resolution), 10 (Indemnification) (solely as to activities arising
during the Term) and 11 (Miscellaneous) ; Sections 2 . 3 (Forecasts), 4 . 1
(Transition), 5 . 5 (Nonconforming Clinical Product), 5 . 6 (Clinical Product
Actions), 6 . 4 (No Other Representations or Warranties), 8 . 5 (Effects of
Termination or Expiration) and 8 . 6 (Survival) ; and any other provisions of
this Agreement that are necessary to interpret or effectuate the intent of the
foregoing provisions . Article 9 DISPUTE RESOLUTION 9.1 D ispute Resolution,
Generally . The Parties recognize that a dispute may arise relating to this
Agreement (a “ Dispute ”) . Any Dispute, including Disputes that may involve the
parent company, subsidiaries or Affiliates under common control of any Party,
shall be resolved in accordance with this Article 9 .

 

 

[exh1014_21.jpg]

18 [[5252615]] 2. M ediation . 1. The Parties shall first attempt in good faith
to resolve any Dispute by confidential mediation in accordance with the then
current Mediation Procedure of the International Institute for Conflict
Prevention and Resolution (“ CPR Mediation Procedure ”) (www . cpradr . org)
before initiating arbitration . The CPR Mediation Procedure shall control,
except where it conflicts with these provisions, in which case these provisions
control . The mediator shall be chosen pursuant to CPR Mediation Procedure . The
mediation shall be held in New York, New York . 2. Either Party may initiate
mediation by written notice to the other Party of the existence of a Dispute .
The Parties agree to select a mediator within 20 days of the notice and the
mediation will begin promptly after the selection . The mediation will continue
until the mediator, or either Party, declares in writing, no sooner than after
the conclusion of one full day of a substantive mediation conference attended on
behalf of each Party by a senior business person with authority to resolve the
Dispute, that the Dispute cannot be resolved by mediation . In no event,
however, shall mediation continue more than 60 days from the initial notice by a
Party to initiate mediation unless the Parties agree in writing to extend that
period . 3. Any period of limitations that would otherwise expire between the
initiation of mediation and its conclusion shall be extended until 20 days after
the conclusion of the mediation . 3. A rbitration . 1. If the Parties fail to
resolve the Dispute in mediation, and a Party desires to pursue resolution of
the Dispute, the Dispute shall be submitted by either Party for resolution in
arbitration pursuant to the then current CPR Non - Administered Arbitration
Rules (“ CPR Rules ”) (www . cpradr . org), except where they conflict with
these provisions, in which case these provisions control . The arbitration will
be held in New York, New York . All aspects of the arbitration shall be treated
as confidential . 2. The arbitrators will be chosen form the CPR Panel of
Distinguished Neutrals, unless a candidate not on such panel is approved by both
Parties . Each arbitrator shall be a lawyer with at least 15 years experience
with a law firm or corporate law department of over 25 lawyers or who was a
judge of a court of general jurisdiction . To the extent that the Dispute
requires special expertise, the Parties will so inform CPR prior to the
beginning of the selection process . 3. The arbitration tribunal shall consist
of three arbitrators, of whom each Party shall designate one in accordance with
the “screened” appointment procedure provided in CPR Rule 5 . 4 . The chair will
be chosen in accordance with CPR Rule 6 . 4 . 4. If, however, the aggregate
award sought by the Parties is less than $ 5 million and equitable relief is not
sought, a single arbitrator shall be chosen in accordance with the CPR Rules .
5. Candidates for the arbitrator position(s) may be interviewed by
representatives of the Parties in advance of their selection, provided that all
Parties are represented .

 

 

[exh1014_22.jpg]

19 [[5252615]] 6. The Parties agree to select the arbitrator(s) within 45 days
of initiation of the arbitration . The hearing will be concluded within nine ( 9
) months after selection of the arbitrator(s) and the award will be rendered
within 60 days of the conclusion of the hearing, or of any post - hearing
briefing, which briefing will be completed by both sides within 45 days after
the conclusion of the hearing . In the event the Parties cannot agree upon a
schedule, then the arbitrator(s) shall set the schedule following the time
limits set forth above as closely as practical . 7. The hearing will be
concluded in ten hearing days or less . Multiple hearing days will be scheduled
consecutively to the greatest extent possible . A transcript of the testimony
adduced at the hearing shall be made and shall be made available to each Party .
8. The arbitrator(s) shall be guided, but not bound, by the CPR Protocol on
Disclosure of Documents and Presentation of Witnesses in Commercial Arbitration
(www . cpradr . org) ("Protocol") . The Parties will attempt to agree on modes
of document disclosure, electronic discovery, witness presentation, etc . within
the parameters of the Protocol . If the Parties cannot agree on discovery and
presentation issues, the arbitrator(s) shall decide on presentation modes and
provide for discovery within the Protocol, understanding that the Parties
contemplate reasonable discovery . 9. The arbitrator(s) shall decide the merits
of any Dispute in accordance with the law governing this Agreement, without
application of any principle of conflict of laws that would result in reference
to a different law . The arbitrator(s) may not apply principles such as "amiable
compositeur" or "natural justice and equity . " 10. The arbitrator(s) are
expressly empowered to decide dispositive motions in advance of any hearing and
shall endeavor to decide such motions as would a United States District Court
Judge sitting in the jurisdiction whose substantive law governs . 11. The
arbitrator(s) shall render a written opinion stating the reasons upon which the
award is based . The Parties consent to the jurisdiction of the United States
District Court for the district in which the arbitration is held for the
enforcement of these provisions and the entry of judgment on any award rendered
hereunder . Should such court for any reason lack jurisdiction, any court with
jurisdiction may act in the same fashion . 12. Each Party has the right to seek
from the appropriate court provisional remedies such as attachment, preliminary
injunction, replevin, etc . to avoid irreparable harm, maintain the status quo ,
or preserve the subject matter of the Dispute . Rule 14 of the CPR Rules does
not apply to this Agreement . 13. EACH PARTY HERETO WAIVES : ( 1 ) ITS RIGHT TO
TRIAL OF ANY ISSUE BY JURY, ( 2 ) WITH THE EXCEPTION OF RELIEF MANDATED BY
STATUTE OR RESULTING FROM THE WILLFUL MATERIAL BREACH OF THIS AGREEMENT, ANY
CLAIM TO PUNITIVE, EXEMPLARY, MULTIPLIED, INDIRECT, CONSEQUENTIAL OR LOST
PROFITS/REVENUES DAMAGES (EXCEPT, IN EACH CASE, TO THE EXTENT AWARDED TO A THIRD
PARTY), AND ( 3 ) ANY CLAIM FOR ATTORNEY FEES, COSTS AND PREJUDGMENT INTEREST .

 

 

[exh1014_23.jpg]

20 [[5252615]] Article 10 INDEMNIFICATION 10.1 I ncorporation of Asset Purchase
Agreement Indemnification Provisions . This Agreement shall be deemed to be a
“Related Document” for the purposes of Article VII of the Asset Purchase
Agreement, and Article VII of the Asset Purchase Agreement will govern the
indemnification obligations of the Parties with respect to any “Losses”, as such
term is defined in the Asset Purchase Agreement, arising under this Agreement
(including, for the avoidance of doubt, with respect to any “Losses” arising
from, relating to or otherwise in connection with any breach of or failure to
perform any covenant or agreement of SUPPLIER or Company, as applicable,
contained in this Agreement) . Article 11 MISCELLANEOUS 1. N otices . All
notices given by one Party to the other Party under this Agreement will follow
the procedures and be delivered to the addresses set forth in Section 9 . 2 of
the Asset Purchase Agreement . 2. G overning Law . THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF . 3. A ssignment . Neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned, in whole or in part, by either of the Parties without the prior
written consent of the other Party, and any assignment without such consent
shall be null and void, except that either Party may, without the prior written
consent of the other Party, assign (a) any or all of its rights and obligations
under this Agreement to any of its Affiliates ( provided that the assigning
Party shall remain responsible for the performance of such assignee Affiliate)
or (b) this Agreement in its entirety to a Third Party acquirer of that portion
of its business relating to the subject matter of this Agreement . Any successor
or assignee of rights and/or obligations permitted hereunder shall, in writing,
expressly assume performance of such rights and/or obligations . 4. D esignation
of Affiliates . Each Party may discharge any obligation and exercise any right
hereunder through delegation of its obligations or rights to any of its
Affiliates . Each Party hereby guarantees the performance by its Affiliates of
such Party’s obligations under this Agreement, and shall cause

 

 

[exh1014_24.jpg]

21 [[5252615]] its Affiliates to comply with the provisions of this Agreement in
connection with such performance . Any breach by a Party’s Affiliate of any of
such Party’s obligations under this Agreement shall be deemed a breach by such
Party, and the other Party may proceed directly against such Party without any
obligation to first proceed against such Party’s Affiliate . 5. R elationship of
the Parties . It is expressly agreed that SUPPLIER, on the one hand, and
Company, on the other hand, are independent contractors, and it is further
agreed that the Parties fully intend and expect that the relationship between
the two Parties shall not constitute a partnership, joint venture or agency .
Except as expressly provided herein, neither SUPPLIER nor Company shall have the
authority to make any statements, representations or commitments of any kind, or
to take any action which shall be binding on the other, without the prior
written consent of the other Party to do so . All individuals employed by a
Party shall be employees of that Party and not of the other Party and all costs
and obligations incurred by reason of such employment shall be for the account
and expense of such Party . 6. F orce Majeure . Both Parties shall be excused
from the performance of their obligations under this Agreement to the extent
that such performance is prevented by Force Majeure and the nonperforming Party
promptly provides notice of such Force Majeure circumstances to the other Party
. Such excuse shall be continued so long as the condition constituting Force
Majeure continues and the nonperforming Party takes reasonable best efforts to
remove the condition . Notwithstanding the foregoing, a Party shall not be
excused from making payments owed hereunder because of a Force Majeure affecting
such Party . If a Force Majeure persists for more than ninety ( 90 ) days, then
the Parties shall discuss in good faith the modification of the Parties’
obligations under this Agreement in order to mitigate the delays caused by such
Force Majeure . In the event a Party is prevented from performing its
obligations under this Agreement due to Force Majeure for more than six ( 6 )
months according to this Section 11 . 6 , the other Party shall have the right
to terminate this Agreement upon sixty ( 60 ) days’ notice after the expiration
of such period . A termination under this Section 11 . 6 by either Party shall
be treated as a termination under Section 8 . 2 . 7. S everability . If any one
or more of the provisions of this Agreement is held to be invalid or
unenforceable by any court of competent jurisdiction from which no appeal can be
or is taken, the provision shall be considered severed from this Agreement and
shall not serve to invalidate any remaining provisions hereof . The Parties
shall make good faith efforts to replace any invalid or unenforceable provision
with a valid and enforceable one such that the objectives contemplated by the
Parties when entering this Agreement may be realized . 8. E nglish Language .
This Agreement shall be written in and executed in, and all other communications
under or in connection with this Agreement shall be in, the English language .
Any translation into any other language shall not be an official version hereof
or thereof, and in the event of any conflict

 

 

[exh1014_25.jpg]

22 [[5252615]] in interpretation between the English version and such
translation, the English version shall control. 9. W aiver and Non - Exclusion
of Remedies . Any term or condition of this Agreement may be waived at any time
by the Party that is entitled to the benefit thereof, but no such waiver shall
be effective unless set forth in a written instrument duly executed by or on
behalf of the Party waiving such term or condition . The waiver by either Party
of any right hereunder or of the failure to perform or of a breach by the other
Party shall not be deemed a waiver of any other right hereunder or of any other
breach or failure by such other Party whether of a similar nature or otherwise .
The rights and remedies provided herein are cumulative and do not exclude any
other right or remedy provided by applicable Law or otherwise available except
as expressly set forth herein . 10. F urther Assurance . Each Party shall duly
execute and deliver, or cause to be duly executed and delivered, such further
instruments and do and cause to be done such further acts and things, including
the filing of such assignments, agreements, documents, and instruments, as may
be necessary or as the other Party may reasonably request in connection with
this Agreement to carry out more effectively the provisions and purposes hereof
. 11. H eadings . The headings of each Article and Section in this Agreement
have been inserted for convenience of reference only and are not intended to
limit or expand on the meaning of the language contained in the particular
Article or Section . 12. C onstruction . Whenever this Agreement refers to a
number of days without using a term otherwise defined herein, such number refers
to calendar days, whether or not “calendar days” is expressly stated . Except
where the context otherwise requires, (a) wherever used, the singular shall
include the plural, the plural shall include the singular ; (b) the use of any
gender shall be applicable to all genders ; (c) the terms “including,”
“include,” “includes” and “for example” shall not limit the generality of any
description preceding such term and, as used herein, shall have the same meaning
as “including, but not limited to,” and “including, without limitation” ; (d)
the words “herein”, “hereof” and “hereunder”, and words of similar import, refer
to this Agreement in its entirety and not to any particular provision hereof ;
(e) the word “will” means “shall” ; (f) if a period of time is specified and
dates from a given day or Business Day, or the day or Business Day of an act or
event, it is to be calculated exclusive of that day or Business Day ; (g)
“Dollar”, “USD” or “ $ ” means U . S . Dollars ; (h) references to a particular
Person include such Person’s successors and assigns to the extent not prohibited
by this Agreement ; (i) a capitalized term not defined herein but reflecting a
different part of speech than a capitalized term which is defined herein shall
be interpreted in a correlative manner ; (j) any definition of or reference to
any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or

 

 

[exh1014_26.jpg]

23 [[5252615]] modifications set forth herein) ; (k) any provision under this
Agreement requiring the mutual agreement of the Parties or the consent or
approval of a Party shall only be satisfied if made in writing signed by the
relevant Party(ies) and (l) if this Agreement is terminated in accordance with
its terms, the “Term” shall be deemed to end on the effective date of such
termination . The language of this Agreement shall be deemed to be the language
mutually chosen by the Parties and no rule of strict construction shall be
applied against either Party . Each Party represents that it has been
represented by legal counsel in connection with this Agreement and acknowledges
that it has participated in the drafting hereof . 13. C ounterparts . This
Agreement may be executed in two ( 2 ) or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument . This Agreement may be executed by . pdf or other
electronically transmitted signatures and such signatures shall be deemed to
bind each Party as if they were the original signatures . 14. E ntire Agreement;
Amendments . This Agreement, including the Exhibits hereto, sets forth the
complete, final and exclusive agreement and all the covenants, promises,
agreements, warranties, representations, conditions and understandings between
the Parties with respect to the subject matter hereof and supersedes, as of the
CMA Effective Date, all prior and contemporaneous agreements and understandings
between the Parties with respect to the subject matter hereof . In the event of
any inconsistency between the body of this Agreement or any Exhibits to this
Agreement and the Asset Purchase Agreement or any other Related Document, this
Agreement shall govern and control with respect to the supply of Clinical
Product and the specific subject matter hereof, and the Asset Purchase Agreement
and other Related Documents shall govern and control with respect to all other
matters . There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties with respect to the subject matter hereof other than as are set
forth herein and therein . No subsequent alteration, amendment, change or
addition to this Agreement shall be binding upon the Parties unless reduced to
writing and signed by an authorized officer of each Party . In the event of any
inconsistency between the body of this Agreement and any Exhibits to this
Agreement, unless otherwise expressly stated to the contrary in such Exhibit,
the terms contained in this Agreement shall govern and control . 15. S pecific
Performance . The Parties agree that irreparable damage would occur and that the
Parties would not have any adequate remedy at law in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached . It is accordingly agreed that the
Parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement, this being in addition to any other remedy to which they are entitled
at law or in equity and as further set forth in Article 9 . For the avoidance of
doubt, this Section 11 . 15 shall not restrict any Party from asserting that the
terms and provisions of this Agreement have not

 

 

[exh1014_27.jpg]

24 [[5252615]] been breached (or would not be breached) by the actions or
omissions (or intended actions or omissions) of such Party. [SIGNATURE PAGE
FOLLOWS]

 

 

[exh1014_28.jpg]

IN WITNESS WHEREOF, the Parties have signed this Clinical Manufacturing
Agreement as of the date first set forth above . JANSSEN RESEARCH & DEVELOPMENT
LLC By: Name: Title: XBIOTECH USA, INC. By: Name: Title; U5252615ll

 

 

[exh1014_29.jpg]

IN WITNESS WHEREOF, the Parties have signed this Clinical Manufacturing
Agreement as of the date first set forth above. JANSSEN RESEARCH & DEVELOPMENT
LLC By: Name: Title: XBIOTECH USA, INC. \ By: Name: Title: Chief Executive
Officer [[5252615]]

 

 

[exh1014_30.jpg]

Exhibit A - 1 [[5252615]] Exhibit A Initial Forecast Schedule

 

 

[exh1014_31.jpg]

[[5262776]] Exhibit A Initial Forecast Schedule 1 M o n t h s 18 - - - - 4100 -
17 - - - - 4100 - 16 - - - - 4100 - 15 - - - - 4100 - 14 - - - - 4100 - 13 - - -
- 4100 - 12 - - - - 4100 - 11 - - - - 4100 - 10 - - - - 4100 - 9 - - - - 4100 -
8 - - - - 4100 - 7 - - - - 4100 - 6 - - - - 4100 - 5 - - - - 4100 - Binding
Commitment 4 - - - - 4100 100 3 - - - - 4100 - 2 - - - - 4100 - 1 336 48 48 24
2100 500 Vials (units) 100 mg/ml 150 mg/ml 175 mg/ml 200 mg/ml Syringes (units)
2 Bulk Drug Substance (g) 1 Schedule does not include demand required for
release testing, stability or similar studies. Seller will provide additional
Clinical Products as necessary for such studies. 2 Syringe demand will be
allocated between the formulations listed in Exhibit G and placebo.

 

 

[exh1014_32.jpg]

Exhibit B - 1 [[5252615]] Exhibit B Specifications Specifications of existing
strengths must meet all specifications as listed in the Product IND/IMPD.
Specifications of the new formulations will be adjusted accordingly. [See
attached.]

 

 

[exh1014_33.jpg]

XBiotech Bermekimab I M PD P.5 P.5.1 P .5.1.1 Control of Drug Product
Specification ES018, Bermekimab Drug product  100mg/ml Confidential
Information: Outside distribution must be approved by Regulatory Affairs/Quality
Assurance B i N o ext G e t nera t e ion Ant i c body T h herapy SPECIFICATION
Doc. No.: Effective Date: DCR No.: ES018 09 / 0 6 / 18 18 - 187 Title:
Bermekimab Subcutaneous Drug Product, ~ 100 mg/ml Revision: 6.0 Page 1 of 3
Bermekimab1 Subcutaneous Drug Product, 100 mg/ml Information Product: Bermekimab
Subcutaneous Drug Product, ~ 100 mg/mL Nominal Fill Volume: 2.0 mL Approved
Manufacturers: XBiotech Inc. Part No.: ES018 Storage Conditions: Store upright,
protected from light Storage Temperature: 2 - 8  C Standard Container Size(s ):
USP Type I 2 - mL vial US Retest Period: TBD EU Expiry Period: TBD QC Release
Sample Requirements: 2 vials for QC Analytical, 5 vials for Extractable Volume,
Sterility see below. Reserve Requirements per QA036: 4 vials stored upright,
protected from light, at 2 - 8 ƒ C Composition/Description/Use: Bermekimab Drug
Substance (produced and purified from 1005C2 Lonza process) formulated with
Formulation Buffer NP (no polysorbate), and filled into USP TYPE I borosilicate
serum vials, with Daikyo Flurotec - butyl rubber stoppers and flip - off
aluminum seals. Note: Any update to the RElEASE specification will require
updating the Certificate of Analysis at the end of this document. RElEASE
Specification for Bermekimab Subcutaneous Drug Product, ~ 100 mg/ml Attribute
Test Method/SOP Specification Sample Size Appearance Visual/QC077 Clear,
colorless to pale yellow liquid with no visible particles 100% pH pH meter/QC045
6.2 - 6.5 300  L Concentration UV Absorbance/QC020 100  5.0 mg/mL 500  L
Osmolality Osmometer/QC089 ೦ 240 mOsmol/Kg 500  L Purity/ Molecular
Distribution SEC - HPLC/QC022 Monomer%  97% 100  L Soluble Oligomers%  2%
Fragments%  2% Charge Heterogeneity CEX - HP L C / QC068 Retention time and
distribution of peaks comparable to Reference Standard Purity SDS - CE
(nr)/QC004 ೦ 95% 100 µL Purity SDS - CE (r)/QC004  (HC+LC) ೦ 95% pI cIEF/QC006
pI of the major isoforms comparable to Reference Standard Identity ELISA/QC122
MABp1 antibody 100 µL Potency HUVEC/QC021 80 - 120% average relative potency 100
 L Binding Kinetics Octet/QC072 K D % = 75 - 137% relative to Reference
Standard 100  L Extractable Volume USP <697>/EP 2.9.17 QC136 2.0 - 2.3 mL 5
vials Particulate Matter USP <787>/QC126 Particle Size  10  m  25  m 1 vial
Particle Limit < 6000 < 600 Endotoxin USP <85>/EP 2.6.14 /QC001 < 0.4375 EU/mg
200  L Sterility USP <71>/EP 2.6.1 Direct No Growth TBD* *  100 vials: pull
10% or 4 vials, whichever is greater. For batch sizes 101 - 500 vials pull 10
vials. Confidential Page 287 of 468

 

 

[exh1014_34.jpg]

XBiotech Bermekimab I M PD Confidential lnformation: Outside distribution must
be approved by Regulatory Affairs/Quality Assurance B i N o ext G e t nera t e
ion Ant i c body T h herapy SPECIFICATION Doc. No.: Effective Date: DCR No.:
ES018 09 / 0 6 / 1 8 18 - 187 Title: Bermekimab Subcutaneous Drug Product, ~ 100
mg/ml Revision: 6.0 Page 2 of 3 STABIlITY and RETEST* Specifications for
Bermekimab Subcutaneous Drug Product, ~ 100 mg/ml See Stability Protocol TP213
for details Attribute Test Method/SOP Specification Sample Size Appearance
Visual/QC077 Clear, colorless to pale yellow liquid, essentially free of
particles 100% pH pH meter/QC045 6.2 - 6.5 300  L Concentration UV Absorbance/
QC020 100  5.0mg/mL 500  L Purity/ Molecular Distribution SEC - HPLC/QC022
Monomer%  95.0% 100  L Soluble Oligomers%  5.0% Fragments%  2.0% Charge
Heterogeneity CEX - HP L C / QC068 Retention time and distribution of peaks
comparable to Reference Standard Purity SDS - CE (r)/QC004  (HC+LC) ೦ 95% 200 
L pl clEF/QC006 pl of the major isoforms comparable to Reference Standard
Binding Kinetics Octet/QC072 K D % = 75 - 137% relative to Reference Standard
100  L Potency HUVEC/QC021 80 - 120% average relative potency 100  L
Particulate Matter USP <787>/QC126 Particle Size  10  m  25  m 1 vial
Particle Limit < 6000 < 600 Sterility Container - Closure lntegrity/ TP012 No
Growth at test interval 100% USP <71>/EP 2.6.1 Direct EU Phar. 2.6.1 2 vials
Confidential Page 288 of 468

 

 

[exh1014_35.jpg]

Confidential Information: Outside distribution ust be approved by Regulatory
Affairs/Quality Assurance B i N o ext G e t nera t e ion Ant i c body T h herapy
SPECIFICATION Doc. No.: Effective Date DCR No.: ES030 09/19/19 19 - 172 Title:
Bermekimab Drug Substance Revision: 6.0 Page 1 of 3 Bermekimab Drug Substance
Information Product: Bermekimab Drug Substance Part No.: ES030 Approved
Manufacturers: XBiotech USA, Inc. Standard Container:
HyQtainers/Mixtainers/LabTainers (RM - 0022, RM - 0027, RM - 0036) Lot Number:
Lot number of PS - 018 Storage Temperature: 2 – 8 ºC Expiry Date: 12 Months
Storage Conditions: Store protected from light Composition/Description/Use:
Purified, nano - filtered, unformulated, Bermekimab antibody (Viral Filtrate)
Note: Any update to RELEASE specification will require updating the CofA at the
end of this document. RELEASE Specifications for Bermekimab Drug Substance
Attribute Test Method/SOP Specification Appearance Visual/QC077 Clear and
colorless liquid, may contain small particles pH pH/QC045 6.2 - 6.5
Concentration UV Absorbance/ QC020 Report Result Purity/ Molecular Distribution
SEC - HPLC/QC022 Monomer%  97.0% Dimer%  2.0% Fragments%  1.0% Charge
Heterogeneity CEX - HPLC/QC068 Retention time and distribution of peaks
comparable to Reference Standard Purity SDS - CE (nr)/QC004 ≥ 95% Purity SDS -
CE (r)/QC004  (HC+LC) ≥ 95% pI / Identity cIEF/QC006 pI of the major isoforms
comparable with Reference Standard Carbohydrate profile CHO - CE/QC011
Comparable with Reference Standard: the major cleaved glycan isoforms are from
these species G0F, G1F, G1’F, G2F; total fucosylated cleaved glycans% comparable
with Reference Standard Binding Kinetics / Identity Octet/QC072 K D % = 75 -
137% relative to Reference Standard Residual gDNA RT - PCR/QC046 < 6.7 pg/mg
Residual Host Cell Protein Cygnus ELISA/ QC051 < 100 ppm Residual Protein A
ELISA/ QC 07 4 / QC 14 3 < 100 ppm Endotoxin USP<84>/EP 2.6.14 QC001 < 0.4375
EU/mg Bioburden USP<61>/EP 2.6.12 QC012 < 1 CFU/10 mL* * Refer to USP<61> and EP
2.6.12 for interpretation of Bioburden results.

 

 

[exh1014_36.jpg]

XBiotech Bermekimab I M PD P .5.1.2 ES050, Bermekimab Subcutaneous Drug product
 200mg/ml Confidential Information: Outside distribution must be approved by
Regulatory Affairs/Quality Assurance Bi N o ext G e t nera t e ion Ant i c body
T h herapy SPECIFICATION Doc. No.: Effective Date: DCR No.: ES050 09 / 0 6 / 1 8
18 - 187 Title: Bermekimab Subcutaneous Drug Product, ~ 200 mg/ml Revision: 2.0
Page 1 of 3 Bermekimab Subcutaneous Drug Product, ~ 200 mg/ml Information
Product: Bermekimab Subcutaneous Drug Product, ~ 200 mg/mL Nominal Fill Volume:
2.0 mL Approved Manufacturers: XBiotech Inc. Part No.: ES050 Storage Conditions:
Store upright, protected from light Storage Temperature: 2 - 8  C Standard
Container Size(s ): USP Type I 2 - mL vial US Retest Period: TBD EU Expiry
Period: TBD QC Release Sample Requirements: 2 vials for QC Analytical, 5 vials
for Extractable Volume, Sterility see below. Reserve Requirements per QA036: 4
vials stored upright, protected from light, at 2 - 8 ƒ C
Composition/Description/Use: Bermekimab produced from 1005C2 Lonza process,
purified, formulated and filled into USP TYPE I borosilicate serum vials, with
Daikyo Flurotec - butyl rubber stoppers and flip - off aluminum seals. Note: Any
update to the RElEASE specification will require updating the Certificate of
Analysis at the end of this document. RElEASE Specification for Subcutaneous
Bermekimab Drug Product, ~ 200 mg/ml Attribute Test Method/SOP Specification
Sample Size Appearance Visual/QC077 Clear, colorless to pale yellow liquid,
essentially free of particles 100% pH pH meter/QC045 6.2 - 6.5 300  L
Concentration UV Absorbance/QC020 Report Results 300  L Osmolality
Osmometer/QC089 ೦ 240 mOsmol/Kg 500  L Purity/ Molecular Distribution SEC -
HPLC/QC022 Monomer%  97% 100  L Soluble Oligomers%  2% Fragments%  2% Charge
Heterogeneity CEX - HP L C / QC068 Retention time and distribution of peaks
comparable to Reference Standard Purity SDS - CE (nr)/QC004 ೦ 95% 100 µL SDS -
CE (r)/QC004  (HC+LC) ೦ 95% pI cIEF/QC006 pI from major isoforms comparable to
Reference Standard 100 µL Identity ELISA/QC122 MABp1 antibody 100 µL Potency
HUVEC/QC021 80 - 120% average relative potency 100  L Binding Kinetics
Octet/QC072 K D % = 75 - 137% relative to Reference Standard 100  L Extractable
Volume USP <697>/EP 2.9.17 QC136 2.0 - 2.3 mL 5 vials Particulate Matter USP
<787>/QC126 Particle size  10  m  25  m 1 vial Particle Limit < 6000 < 600
Endotoxin USP <85>/ EP 2.6.14 /QC001 < 0.4375 EU/mg 200  L Sterility USP <71>/
EP 2.6.1 Direct No Growth TBD* * For batch size  100 vials: pull 10% or 4
vials, whichever is greater. For batch size 101 - 500 vials, pull 10 vials. For
batches with more than 500 vials, pull 2% or 20 vials, whichever is less.
Confidential Page 294 of 468

 

 

[exh1014_37.jpg]

XBiotech Bermekimab I M PD Confidential lnformation: Outside distribution must
be approved by Regulatory Affairs/Quality Assurance Bi N o ext G e t nera t e
ion Ant i c body T h herapy SPECIFICATION Doc. No.: Effective Date: DCR No.:
ES050 09 / 0 6 / 1 8 18 - 187 Title: Bermekimab Subcutaneous Drug Product, ~ 200
mg/ml Revision: 2.0 Page 2 of 3 STABIlITY and RETEST* Specifications for
Bermekimab Subcutaneous Drug Product, ~ 200 mg/ml See Stability Protocol TP213
for details Attribute Test Method/SOP Specification Sample Size Appearance
Visual/QC077 Clear and colorless to pale yellow liquid essentially free of
particles 100% pH pH meter/QC045 6.2 - 6.5 300  L Concentration UV
Absorbance/QC020 Report Results 300  L Purity/ Molecular Distribution SEC -
HPLC/QC022 Monomer%  95.0% 100  L Soluble Oligomers%  5.0% Fragments%  2.0%
Charge Heterogeneity C E X - H P LC/ QC068 Retention time and distribution of
peaks comparable to Reference Standard Purity SDS - CE (r)/QC004  (HC+LC) ೦ 95%
100  L pl clEF/QC006 pl from major isoforms comparable to Reference Standard
100  L Binding Kinetics Octet/QC072 K D % = 75 - 137% relative to Reference
Standard 100  L Potency HU VE C /Q C021 80 - 120% average relative potency 100
 L Particulate Matter USP <787>/QC126 Particle Size  10  m  25  m 1 vial
Particle Limit < 6000 < 600 Sterility Con t aine r - Clo s u re lntegrity/ TP012
No Growth at test interval 100% USP <71>/EP 2.6.1 Direct 2 vials Confidential
Page 295 of 468

 

 

[exh1014_38.jpg]

Exhibit C - 1 [[5252615]] E xhibit C Compliance with Laws 1. SUPPLIER
acknowledges that Company aims to perform its activities, and to have other
parties (such as SUPPLIER) with which it enters into business arrangements to
perform their activities under such arrangements, in accordance with the highest
ethical standards and best industry practices, including any voluntary codes of
practice applicable in the industry . SUPPLIER agree to use reasonable efforts
to help ensure that it does not fail to meet such aim with respect to activities
hereunder through any violation of the U . S . Foreign Corrupt Practices Act
(the “ FCPA ”), the U . S . False Claims Act (the “ FCA ”), the U . S . Anti -
Kickback Law (the “ AKA ”), the United Kingdom Bribery Act (the “ UKBA ”), or
any laws or regulations regarding governmental research grants (e . g . , rules
governing grants from the National Institutes of Health, or other governmental
agencies) . 2. SUPPLIER shall comply with all laws and regulations concerning
its efforts in any country or jurisdiction where it is providing work hereunder
or otherwise applying to any of its activities under this Agreement . SUPPLIER
shall use reasonable efforts to ensure that its personnel performing hereunder
become reasonably familiar with the FCPA, the FCA, the UKBA and the AKA, and
their prohibitions and purposes, and that they will not undertake any actions
that would violate the FCPA, the FCA, the UKBA and the AKA . Accordingly,
SUPPLIER hereby warrants that : ( i) ( ii) ( iii) ( iv) neither it nor its
agents or employees whose duties pertain to this Agreement are excluded from a
federal health care program as outlined in Sections 1128 and 1156 of the Social
Security Act (see the Office of Inspector General of the Department of Health
and Human Services List of Excluded Individuals / Entities at http : //oig . hhs
. gov/exclusions/exclusions_list . asp) ; neither it nor its agents or employees
whose duties pertain to this Agreement are debarred by the FDA under 21 U.S.C.
335a (see the FDA Office of Regulatory Affairs Debarment List at
http://www.fda.gov/ICECI/EnforcementActions/FDADebarmentList/default.htm);
neither it, nor its agents or employees are otherwise excluded from contracting
with the federal government (see the System for Award Management at https :
//www . sam . gov/portal/SAM/# 1 ) ; it, or its agents or employees, if
required, are duly licensed and in good standing in accordance with applicable U
. S . , state or other applicable governmental licensing requirements ; (v) no
payment or offer to pay, or the giving or offering to give, anything of value to
an official or employee of any government or any department, agency or
instrumentality thereof (including any health or medical providers owned or
controlled by the government), or to any political party or any candidate for
political office, shall be made with the purpose of influencing any decisions
favorable to SUPPLIER or its Affiliates and the business resulting therefrom in

 

 

[exh1014_39.jpg]

Exhibit C - 2 [[5252615]] ( vi) ( vii) contravention of the FCPA or the laws of
the country in which it is providing work ; it has not paid, nor offered or
agreed to pay, nor caused to be paid, directly or indirectly, any political
contributions, fees or commissions to any governmental employee or
representative (including any employee of any health or medical provider owned
or controlled by the government) that would appear to cause a violation of the
FCPA ; it will not directly or indirectly offer, pay, promise to pay, or
authorize the giving of money or anything of value to any governmental official
or representative, to any political party or official thereof, or to any
candidate for political office, or to any other person, for the purpose of : a.
inappropriately influencing any act or decisions of such person, official,
political party, party official, or candidate in, if applicable, its official
capacity, including a decision to fail to perform official functions ; or b.
inducing such person, official, political party, party official, or candidate to
use influence with the government, any instrumentality thereof, or any other
entity to affect or influence any act or decision of such government or
instrumentality, or entity, in order to assist SUPPLIER in obtaining or
retaining business for or with, or directing business to, any Affiliate or Third
Party . SUPPLIER further agrees that if subsequent developments cause the
certifications and information reported herein to be no longer accurate or
complete, it will immediately so advise Company in writing . 1 . 3 In the event
of a claim or investigation, or an official request for Company to cooperate
with respect to any such claim or investigation, by a Regulatory Authority or
other legal authority having jurisdiction over either Party, of an alleged
violation of the FCPA arising from any activities conducted by the SUPPLIER
relating specifically to this Agreement or to the Clinical Products, SUPPLIER
shall reasonably provide such Regulatory Authority or other legal authority
having jurisdiction with access to SUPPLIER’s facilities, records (financial and
otherwise), and supporting documentation, as reasonably requested by Company or
its agents in order to cooperate in connection with such claim or investigation
. 1 . 4 During the Term, SUPPLIER shall maintain true, accurate and complete
books and records, including those : (i) documenting its interactions with any
government or its officials or employees relating to its activities in
connection with any Clinical Product ; (ii) payments made to any officials or
employees of any government or any department, agency or instrumentality thereof
; and (iii) political contributions . SUPPLIER shall also maintain a reasonable
system of internal accounting controls sufficient to satisfy the FCPA . 1 . 5
SUPPLIER acknowledges and agrees that any breach of its obligations under this
Exhibit C shall be a basis for notification of a material breach of this
Agreement.

 

 

[exh1014_40.jpg]

Exhibit C - 3 [[5252615]] 1 . 6 Notwithstanding anything to the contrary in this
Agreement, a Party may disclose its terms and conditions (including any
financial terms) to any governmental authorities in the U . S . or those in a
country where it performs activities in connection with any Clinical Product
that such Party determines in good faith has a legitimate need for access to
such information for purposes of investigating or determining either Party’s
compliance with applicable Law . 1 . 7 The Parties acknowledge that certain
laws, now or in the future, may require pharmaceutical, medical device and other
companies to disclose information on compensation, gifts or other remuneration
provided to physicians, institutions, and other health care professionals .
Either Party may report information about remuneration provided under this
Agreement . Once reported, such information may be publicly accessible .

 

 

[exh1014_41.jpg]

Exhibit D [[5252615]] E xhibit D Policy on Employment of Young People J&J Policy
on the Employment of Young Persons This policy applies to the employment of
persons under the age of 18 ("young persons") in the manufacture of any product,
or any component of a product, by or for Company or any of its Affiliates
worldwide.  Age, Health & Safety – No person under the age of 16 shall be
employed. No person between the ages of 16 and 18 shall be employed unless such
employment is in compliance with the health, safety and morals provisions of the
International Labour Organization Convention 138 Concerning Minimum Age ("ILO
Convention 138"), a summary of which is attached hereto.  Hours – No young
person shall be required to work more than 48 hours of regularly scheduled time
and 12 hours of overtime per week nor more than six days per week.  Laws &
Regulations – No young person shall be employed unless such employment is in
compliance with all applicable laws and regulations concerning age, hours,
compensation, health and safety.  External Manufacturers – No manufacturer
shall be engaged to manufacture any product, or any component of a product, for
Company or any of its Affiliates worldwide unless such manufacturer has entered
into an enforceable written agreement to comply with this policy, submit to
periodic compliance inspections, and maintain the records necessary to
demonstrate compliance. If any such manufacturer shall be found to be in breach
of such agreement, the manufacturer's engagement shall be terminated.

 

 

[exh1014_42.jpg]

Exhibit E [[5252615]] E xhibit E Johnson & Johnson Policy for Wood Pallets This
clause applies to all products and/or materials shipped to Company or its
affiliates or authorized locations on wood pallets . Wood pallets must be
constructed from lumber sourced from countries that prohibit the treatment of
wood with any form of halophenol based chemicals (including but not limited to 2
, 4 , 6 trichlorophenol, 2 , 4 , 6 tribromophenol, any of the
tetrachlorophenols, any of the tetrabromophenols and pentachlorophenol) . Wood
pallets used must have been heat treated only in accordance with the Heat
Treatment standards set forth in International Standards for Phytosanitary
Measures Publication No . 15 , 2009 Revision (ISPM 15 ) . Additionally, the
sourced lumber or finished pallets shall not be shipped or stored with pallets
or materials that may contain the chemicals mentioned above . While ISPM 15
currently provides for the use of Methyl Bromide (MB), the use of pallets
fumigated with Methyl Bromide is also prohibited . All wood pallets must be
labeled with the HT stamp in accordance with ISPM 15 Annex II . This requirement
is effective immediately . Failure to meet the above requirements of this
paragraph may lead to rejection of shipments at SUPPLIER’s expense .

 

 

[exh1014_43.jpg]

Exhibit F [[5252615]] E xhibit F Company Records and Information Requirements 1
. 1 Company’s Records and Information . All records and information, in any
format, that SUPPLIER receives from, creates, or edits on behalf of Company or
Company’s Affiliates will be referred to herein as “ Company Records and
Information ” . For the avoidance of doubt, Company Records and Information does
not include records and information created by SUPPLIER as part of SUPPLIER’S
business processes (e . g . , invoices, internal reports, etc . ) . (a) SUPPLIER
shall maintain, manage and protect Company Records and Information pursuant to
this Agreement and any applicable Purchase Orders (i) in accordance with
Company’s records retention policies and (ii) in accordance with all applicable
statutes and regulations . (b) SUPPLIER shall not transfer Company Records and
Information to any other entity unless directed by Company . For avoidance of
doubt, this means no SUPPLIER employee or contractor may take Company Records
and Information with them upon leaving SUPPLIER . (c) SUPPLIER shall maintain
and manage Company Records and Information such that Company Records and
Information is not commingled with records and information generated, managed or
maintained by SUPPLIER under agreements with other customers . (d) SUPPLIER
shall retain electronic backups of Company Records and Information (i) for
disaster recovery purposes only and (ii) for no longer than 120 days from the
creation date . 2. Preservation and Production . SUPPLIER shall comply promptly
and fully with any request from Company to preserve Company Records and
Information (or parts thereof) . SUPPLIER shall deliver promptly Company Records
and Information requested to be searched, retrieved and produced, all as part of
the services SUPPLIER provides under this Agreement in accordance with Section 1
. 8 of this Exhibit F . 3. Third Party Requests . Within 48 hours of SUPPLIER
receiving from anyone other than Company a request, demand, notice, subpoena,
order or other legal request (a “ Third - Party Request ”) for Company Records
and Information, SUPPLIER shall notify Company and provide Company with a copy
of the Third - Party Request (unless legally prohibited) . SUPPLIER shall confer
with Company to identify, document and implement procedures to comply with the
request . SUPPLIER shall take all reasonable steps to protect Company’s legal
rights when responding to a Third - Party Request . 4. Training . All employees
and contractors of SUPPLIER with access to the Johnson & Johnson Enterprise
Network (JJNET) shall annually complete Records and Information Management
training as specified by Company .

 

 

[exh1014_44.jpg]

Exhibit F [[5252615]] 5. Destruction . SUPPLIER shall not destroy any Company
Records and Information without first having received Company’s written
confirmation that the Company Records and Information is not subject to any
pending preservation obligation or retention requirement . 6. Transfer . When a
transfer of Company Records and Information from SUPPLIER is required, SUPPLIER
shall (i) transfer Company Records and Information to Company or an entity
specified by Company in accordance with Section 1 . 8 of this Exhibit F , (ii)
take no action on Company Records and Information until written notification
from Company confirming accurate and complete transfer is received, and (iii) if
directed by Company to permanently delete transferred Company Records and
Information, SUPPLIER shall certify in writing that Company Records and
Information has been permanently deleted as specified by Company . 7.
Termination . Upon termination of this Agreement and at Company’s direction,
SUPPLIER shall (i) transfer Company Records and Information to Company or an
entity specified by Company in accordance with Section 1 . 6 of this Exhibit F
or (ii) obtain Company’s written approval to destroy Company Records and
Information in accordance with Section 1 . 5 of this Exhibit F and (iii) upon
completion of the steps directed by Company, certify in writing that SUPPLIER
has permanently deleted all Company Records and Information as specified by
Company . 8. Format of Company Records and Information . As part of the services
SUPPLIER provides under this Agreement, SUPPLIER will meet with Company as
reasonably requested to identify, document and implement procedures to deliver
to Company or an entity specified by Company, Company Records and Information in
the format directed by Company . To meet Company’s records retention and other
legal preservation obligations, Company may require SUPPLIER to provide Company
Records and Information in a structured format maintaining the relationships
that exist in the database underlying SUPPLIER’S application .

 

 

[exh1014_45.jpg]

Exhibit G [[5252615]] E xhibit G New Formulations New formulations are requested
to change the bermekimab concentrations to 150 mg/mL and 175 mg/mL. The new
formulations may be filled in either vials or pre - filled syringes. There are
no changes requested to the excipients. Specifications for the new formulations
should meet all specifications as listed in Exhibit B, and adjusted for the
concentration as appropriate.

 

 

[exh1014_46.jpg]

Exhibit H [[5252615]] E xhibit H Transition Matters R egulatory  All Health
Authority interactions and correspondence, IND and IMPD. Health Authorities GMP
inspection documentation, if available C ell Line  Reports detailing the
history of the host CHO cell line, creation of the plasmid DNA construct,
generation of the manufacturing cell line, steps taken to assure monoclonality,
MCB/WCB testing and results, and any genetic characterization studies performed
 An aliquot of the plasmid DNA used at transfection and the full nucleotide
sequence of the plasmid DNA (gb file) D rug Substance  For each unit operation:
 Summary of purpose for each unit operation  Evidence of performance o Impact
on quality attributes o Yield (and volumes and concentration used to calculate
yields) o Titer o Chromatograms (for purification unit operations) including: ▪
OD ▪ pH ▪ conductivity ▪ pressure drop o UF/DF profile ▪ Pressure profile
(inlet, outlet, TMP) ▪ Flow rate profile (feed, cross - flow) ▪ Conductivity, pH
 Risk assessment of known and plausible failure modes:  Potential for failure
to achieve purpose of the unit operation  Potential for failure resulting in
negative impact on drug substance/ drug product quality or stability 
Intermediate hold times and supporting data  Drug substance stability data 
Virus clearance and inactivation data  Limit of in vitro cell age information 
Details of how LIVCA was performed  Genetic stability  Virus load (virus -
like particle)  Samples of process intermediates, drug substance and drug
product from across clinical manufacturing history D rug Product

 

 

[exh1014_47.jpg]

Exhibit H [[5252615]]  Retains of samples of filled syringes and vials at all
concentrations  Formulation development reports  Process development reports 
Manufacturing flow diagrams and equipment used for each unit operation.  Unit
operation process parameters and targets  Risk assessments  Stability data
from GMP and non - GMP fills.  Table of GMP lots with genealogy table
identifying lot no and corresponding clinical trials that the DP was used for,
date of manufacturing, scale of manufacturing. Drug Delivery  Syringe selection
rational and syringe evaluation and performance data  Syringe F/F process 
Viscosity and glide force data for formulations used in the development and in
clinical trials during the PFS stability; Viscosity vs temperature if such data
exist  Any feasibility report on drug delivery and injection device A nalytical
 All methods SOPs, validation reports and any development reports for release
in process and characterization methods  All critical reagents for methods o
Inventory of these critical reagents o Qualification reports/protocols for
critical reagents  Reference standards (current and any past ref std.) with
clear inventory of material and clear history of the reference standard program
including qualification protocols and reports o The complete history of the
reference standard to link potency from the beginning of the program to the
current ref std.  Inventory and access to sample retains DS and DP both T=0 and
stability samples o Samples as requested to cover method bridging and
comparability (amounts of each sample TBD).  Inventory and access to in process
sample retains  Method bridging support o Perform testing of appropriate DS and
DP batches using Phase 2 methods  Regulatory filings  Characterization reports
for Elucidation of structure  Reports on CQAs  Reports on extinction
coefficient (theoretical and experimental)  Stability protocols, reports and
results  Per Janssen guidance, continuation of ongoing stability plans or
closing out or bridge studies execution  Specification documents  Agency
feedback on analytical methods to understand any outstanding commitments  Batch
history tables to understand what batches were used from GLP Tox to current
clinical trials

 

 

[exh1014_48.jpg]

Exhibit H [[5252615]] o Results for all batches and clear understanding of what
methods were used to generate these results  History of comparability studies
with data/reports O ther  List of raw materials o CoA of raw materials o
Testing strategy of raw materials



 

 